 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 448 
Builders, Woodworkers & Millwrights, Local Union 
No. 1 (Glens Falls Contractors Association) 
and Empire State Regional Council of Carpenters; 
United Brotherhood of Carpenters and Joiners 
of America, Local 229.  
Case 3ŒCBŒ7986
 DECISION AND ORDER 
March 15, 2004 
BY CHAIRMAN 
BATTISTA AND 
MEMBERS 
LIEBMAN AND 
MEISBURG
 On August 21, 2003, Administrative Law Judge Mar-
garet M. Kern issued the a
ttached decision.  The Re-
spondent Union and the Charging Party each filed excep-
tions and a supporting brief, as well as an answering 
brief.  The General Counsel 
filed an answering brief to 
the Respondent Union™s excep
tions.  The Respondent 
Union and the Charging Party each filed a reply brief.   
The National Labor Relations Board has delegated its 
authority in this proceeding to a three-member panel. 
The Board has considered the decision and the record 
in light of the exceptions and briefs and has decided to 
affirm the judge™s rulings, findings,
1 and conclusions,
2 and to adopt the recommended Order as modified.
3                                                          
                                                                                             
1 The Respondent has excepted to 
some of the judge™s credibility 
findings.  The Board™s established policy is not to overrule an adminis-
trative law judge™s credibility reso
lutions unless the clear preponder-
ance of all the relevant evidence convi
nces us that they are incorrect.  
Standard Dry Wall Products
, 91 NLRB 544 (1950), enfd. 188 F.2d 362 
(3d Cir. 1951).  We have carefully examined the record and find no 
basis for reversing the findings. 
The judge made several inadvertent errors: she stated that Lanny J. 
Miller was an attorney; omitted ﬁmillwright workﬂ in describing Charg-

ing Party Local 229™s jurisdiction; referred to Miller at one point in-

stead of Lloyd Martin; and suggested that a June 17, 2002 meeting 

attended by members of Local 229 was a membership meeting when 
the meeting actually was convened by ﬁLocal 229 Incorporated,ﬂ an 
entity that owned the land underl
ying Local 229™s union hall.  We 
correct these inadvertent errors, wh
ich do not affect our decision.  
2 The judge concluded that the 
Respondent Union violated Sec. 
8(b)(1)(A) and 8(b)(2) by accepting recognition from employer-

members of the Glens Falls Contractors Association (GFCA), and 
entering with them into a collectiv
e-bargaining agreement containing a 
union-security clause, at a time wh
en the employers already had recog-
nized and were bound to a collective-bargaining agreement with the 

Charging Parties (Carpenters).  The Ca
rpenters contends that the judge, 
in making this finding, unnecessarily found that the GFCA-Carpenters 
relationship was an 8(f) relationship. 
 We agree.  Regardless of whether 
this may have been a 9(a) or 8(
f) relationship, the GFCA employers 
were not free to unilaterally repudiat
e their agreement with the Carpen-
ters and recognize the Respondent.  See 
Ana Colon, Inc.,
 266 NLRB 
611, 613 (1983); 
John Deklewa & Sons
, 282 NLRB 1375, 1385 (1987), 
enfd. sub nom. 
Iron Workers Local 3 v. NLRB
, 843 F.2d 770 (3d Cir. 
1988), cert. denied 488 U.S. 889 (1988); and 
Precision Striping
, 284 
NLRB 1110 (1987).  Accordingly, we do not pass on the judge™s find-

ing regarding the nature of the GFCA-Carpenters relationship.  
3 We find merit in the General Counsel™s request that the heading of 
the notice be changed from ﬁNotice to Membersﬂ to ﬁNotice to Em-

ployees and Members.ﬂ  See, e.g., 
Communications Workers Local 
ORDER The National Labor Relations Board orders that the 
Respondent, Builders, Woodworkers & Millwrights, 
Local Union No. 1, its officers, agents, successors, and 

assigns, and/or representatives, shall take the action set 
forth in the recommended Order of the administrative 
law judge, as modified below. 
Substitute the attached notice for that of the adminis-
trative law judge. 
APPENDIX  
NOTICE TO EMPLOYEES AND 
MEMBERS POSTED BY ORDER OF THE NATIONAL LABOR 
RELATIONS BOARD An Agency of the United States Government 
 The National Labor Relations Board has found that we vio-

lated Federal labor law and has ordered us to post and obey 
this notice. 
 FEDERAL LAW GIVES YOU THE RIGHT TO 
 Form, join, or assist any union 
Choose representatives to bargain on your behalf 
with your employer 
Act together with other employees for your bene-
fit and protection 
Choose not to engage in any of these protected 
activities. 
 WE WILL NOT act as the collective-bargaining represen-
tative of employees employed by DLV, Inc., Pinchook & 
Buckley Construction, Inc., or Adirondack Mechanical 
Services, LLC, unless and until we have been certified 
by the Board pursuant to a Board-conducted representa-
tion election. 
WE WILL NOT maintain, enforce, or
 give effect to the 
collective-bargaining agreem
ent we entered with the 
Glen Falls Contractors Association on June 13, 2002, 
unless and until we have been certified by the Board pur-

suant to a Board-conducted representation election. 
WE WILL NOT require employees employed by DLV, 
Inc., Pinchook & Buckley Construction, Inc., or Adiron-

dack Mechanical Services, LLC, as a condition of their 
employment, to become or remain our members unless 
and until we have been certified by the Board pursuant to 

a Board-conducted representation election.  
WE WILL NOT threaten employees with loss of em-
ployment opportunities if they fail or refuse to become 

our members.  
 11509 (AT&T)
, 283 NLRB 957, 959 (1987), enfd. mem. 841 F.2d 1128 
(9th Cir. 1988).  We shall modify the notice accordingly. 
341 NLRB No. 54 
 BUILDERS, WOODWORKERS 
& MILLWRIGHTS LOCAL 
1 (GLENN FALLS CONTRACTORS ASSN
.) 449
WE WILL NOT in any like or related manner restrain or 
coerce you in the ex
ercise of the rights guaranteed you 
by Section 7 of the Act. 
 BUILDERS, WOODWORKERS 
& MILLWRIGHTS, LOCAL UNION NO. 1  Robert Ellison, Esq., for the General Counsel. 
Edward Crumb, Esq., 
for the Respondent. 
John Byington, Esq. (Meyer, Suozzi, English & Klein, P.C.), 
for the Charging Party.
 DECISION STATEMENT OF THE 
CASE MARGARET M. KERN, Administrative Law Judge. This case 
was tried before me on December 16 and 17, 2002,
1 in Albany, 
New York. The complaint, which issued on September 27, 
2002, was based upon an unfair labor practice charge and an 
amended charge filed on August 1 and September 20 by the 
Empire State Regional Council of Carpenters (Regional Coun-
cil), and by the United Brotherhood of Carpenters and Joiners 

of America, Local 229 (Local 229) (collectively the Charging 
Party), against Builders, Woodw
orkers & Millwrights, Local 
Union No. 1 (Local 1 or Respondent).  
FINDINGS OF FACT
 I.  JURISDICTION
 The Glens Falls Contractors Association (GFCA) is an or-
ganization composed of various 
employers engaged in the con-
struction industry, and one of th
e purposes of the GFCA is to 
represent its employer-members 
in negotiating and administer-ing collective-bargaining agreem
ents with various unions, in-cluding the Regional Council. Adirondack Mechanical Ser-

vices, LLC (Adirondack) is a ge
neral contractor in the con-
struction industry performing millwright work in the Ballston 

Spa, New York area. It is also a member of the GFCA. Annu-
ally, Adirondack purchases and receives at its Ballston Spa, 

New York facility goods and ma
terials valued in excess of 
$50,000 directly from points locate
d outside the State of New 
York. 
Respondent admits, and I find, that at all material times Adi-rondack has been an employer-member of the GFCA and en-
gaged in commerce within the m
eaning of Section 2(2), (6), and (7) of the Act. Respondent fu
rther admits, and I find, that 
the GFCA, by virtue of its em
ployer-member Adirondack being 
engaged in commerce, has also
 been engaged in commerce 
within the meaning of Section 2(2), (6), and (7) of the Act. 
II.  LABOR ORGANIZATION STATUS
 Respondent admits, and I find, th
at it is a labor organization 
within the meaning of Section 2(5) of the Act. Respondent 
further admits, and I find, that the Regional Council is a labor 
organization within the meaning of Section 2(5) of the Act.  
                                                          
 1 All dates are in 2002 unless otherwise indicated. 
III. THE FACTS A. Collective-Bargaining History 
1. The parties 
DLV Inc. and Pinchook & Buckley Construction, Inc. have 
been employer-members of the GFCA since the 1980™s. Law-
rence Thayer is the owner of 
DLV, and Stephen Pinchook is the 
owner of Pinchook & Buckley. Adirondack became a member 

of the GFCA in March, and Ra
ndy Edgerly is the owner of 
Adirondack. Philip Allen was the business representative for 

Local 229 and he was involved in negotiations on behalf of 
Local 229 from 1974 until May. He 
is presently the principal 
representative of Respondent Local 1. 
2. The 1995Œ1998 agreement 
The GFCA and Local 229 were
 party to a collective-
bargaining agreement effective May 1, 1995 to April 30, 1998. 
That agreement contained the following language: 
 Inasmuch as the Union has submitted proof and the Employer 

is satisfied that the Union represents a majority of its employ-
ees in the bargaining unit described herein, the Employer rec-
ognizes the Union, pursuant to 
Section 9(a) of the National 
Labor Relations Act, as the exclusive collective bargaining 

agent for all employees with th
at bargaining unit, on all pre-
sent and future jobsites within the jurisdiction of the Union, 
unless and until such time as the Union loses its status as the 
employee™s exclusive representative as a result of an NLRB 
election requested by the em
ployees. Notwithstanding the 
aforementioned, the Union acknowledges that the Employer 

shall have no continuing obligation to bargain for any succes-
sor agreement beyond the 30th day following the expiration 
of this collective bargaining agreement. The Employer agrees 
that it will not request an NLRB election. 
 The agreement also contained the following provisions that 
drew a distinction between GF
CA member-employers and non-
GFCA signatories:  Non-Association Employers
 Œ Inasmuch as the Union has 
submitted proof and the Employer is satisfied that the Union 
represents a majority of its employees in the bargaining unit 
described herein, the Employer recognizes the Union, pursu-
ant to Section 9(a) of the National Labor Relations Act, as the 
exclusive collective bargaining agent for all employees with 
that bargaining unit, on all present and future jobsites with the 
jurisdiction of the Union, unless and until such time as the 
Union loses its status as the employees exclusive representa-
tive as a result of an NLRB election requested by the employ-
ees. The Employer agrees that it will not request an NLRB 

election. 
 Glens Falls Contractors Association
 Œ All firms which are 
members of Glens Falls Contra
ctors Association and are par-
ties to the Glens Falls Contractors Association and United 

Brotherhood of Carpenters & Joiners of America Local 229 
building agreement, or have designated to Glens Falls Con-
tractors Association bargaining rights for United Brotherhood 
of Carpenters & Joiners of America Local 229 building 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 450 
agreement will be covered by 
Glens Falls Contractors Asso-
ciation recognition policy for the United Brotherhood of Car-
penters & Joiners of America Local 229. 
 Allen testified that at no tim
e did any employer-member of 
the GFCA request, nor did Local 229 ever present proof of 
majority status. It was the unde
rstanding of the parties that 
employer-members of the GFCA 
could ﬁget outﬂ of its agree-ment with Local 229 once 30 days had elapsed following expi-
ration of the agreement. Out-o
f-town contractors who signed an 
agreement with Local 229, however
, were considered to have 
extended 9(a) recognition. The rationale for the different treat-
ment, according to Allen, was that he and the employer-

members of the GFCA knew and trusted one another, and he 
did not have that same relationship with out-of-town contrac-

tors. Pinchook™s testified that in 1995, the GFCA sought exemp-
tion from the 9(a) language and was successful.  
3. The 1998Œ1999 agreement 
John Simmons is the assistant 
to the executive secretary-
treasurer of the Regional Council. Simmons testified that in 
1998, he participated in the ne
gotiations between Local 229 and 
the GFCA for the successor agreement to the 1995Œ1998 

agreement. The new agreement was for [a] 13-month term, 
from May 1, 1998 to May 31, 
1999, and contained the same 
recognitional language as appeared in the 1995Œ1998 agree-
ment.  4. The 1999Œ2002 master agreement 
In 1999, negotiations for an 
agreement to succeed the 1998Œ1999 agreement were conducted on a broader scale. The Re-gional Council negotiated on behalf of six local unions, includ-
ing Local 229, with seven multiemployer associations, includ-
ing the GFCA. Attorney Lanny Miller represented the GFCA at 
these negotiations. The geographic area covered by the agree-
ment extended to 21 counties in 
upstate New York, referred to 
as the ﬁupper 21 counties.ﬂ The pa
rties attempted to incorporate 
the terms of seven preexisting local agreements into one master 

contract, but agreement could 
not be reached on all issues. 
They agreed to certain uniform language that became articles 1 

through 20 and applied to all par
ties to the agreement. Those 
terms and conditions of the preexisting local agreements that 
did not conflict with articles 1 through 20, or with a document 
referred to as the fi
nal management proposal, were incorporated 
in a series of appendices. Local 
229™s jurisdiction was set out in 
article 9, Section 2 of the Local 229 appendix: 
 Carpenters and joiners, railroad carpenters, bench hands, stair 
builders, furniture workers, shipwright and boat builders, reed 
and rattan workers, ship carpenters, joiners and caulkers, 
cabinet makers, casket and coffin makers, box makers, bridge, 
dock, and wharf carpenters, car builders, floor layers, under-
pinners and timbermen, shorers and house movers, loggers, 
lumber and sawmill workers, and all those engaged in the 
running of wood-working machinery, or engaged as helpers 
to any of the above divisions or sub-divisions. 
 Simmons testified there was sp
ecific discussion about the 
9(a) recognitional language that had been contained in the 
1995Œ1998 and 1998Œ1999 local agreements between Local 

229 and the GFCA. According to Simmons, members of the 
management team thought it was illegal for out-of-town con-

tractors working within Local 229™s jurisdiction to be bound to 
a 9(a) agreement with Local 229
, but not employer-members of 
the GFCA. In the final management proposal, Lloyd Martin, 

chief spokesperson for the associations, wrote to Simmons on 
this issue:  NLRA Section 9(a) provisions in GRCA/Local 229 Agree-

ment must be removed becaus
e: An Employer who becomes 
bound to a NLRA Section 9(a) agreement gives up virtually 

forever its right to end its obligation to bargain with the local 

union at the end of the labor agreement. In short, the Em-
ployer is solidly welded to the local union in perpetuity . . . 
The provisions in GRCA/229 only exempt members of the 
GFCA or those who designate 
bargaining rights to GFCA 
from the 9(a) labor agreement. These provisions collectively, 

if they were to remain in a Regional Agreement, would re-
quire all Employers signatory to the Regional Agreement to 
become members of the GFCA or designate bargaining rights 
to GFCA to avoid the 9(a) prov
isions binding them to Local 
229 alone in perpetuity . . . These provisions, if they were to 

remain in a Regional Agreement, violate equitable treatment 
by placing the relationship of
 one Association and one Local 
Union above that of the Regi
onal Council and the Associa-
tions . . . This is discriminatory and unacceptable in a Re-
gional Agreement. 
 Simmons testified that he and 
other members of the Regional 
Council™s negotiating committee consulted with their attorneys, 

and the union attorneys agreed with the position articulated by 
Miller. Simmons advised Allen that those out-of-town contrac-
tors who had previously signed 
agreements with Local 229 that 
contained 9(a) language would continue to be bound by that 
language, but that going forward, no new out-of-town contrac-
tors would be able to sign an agreement with 9(a) language.  
The 1999Œ2002 master agreement was effective June 1, 1999 
to May 31, 2002, and Miller exec
uted the agreement on behalf 
of the GFCA. There was no reference in articles 1 through 20 to 

the type of recognition extended to the Regional Council or its 
constituent locals. The 9(a) language that had appeared in the 
previous agreements between Local 229 and the GFCA was omitted from the Local 229 appendix. 
Pinchook™s recollection of the 19
99 negotiations was that he 
and the other members of the GFCA ﬁwanted to further clarify 

that we were exempt and we 
asked for a mutual understanding that we were not subject to the 9(a) language.ﬂ 
The 2002 Negotiations 
In January, Thayer spoke with
 the other employer-members 
of the GFCA and with Allen about the 1999Œ2002 Master 
Agreement set to expire on May 31. At Allen™s direction, 
Thayer sent an undated letter, on GFCA letterhead, to John 
Fuchs, executive secretary-treas
urer of the Regional Council, 
with copies to Pinchook and Allen. In that letter, Thayer asked 
Fuchs to contact him to schedule a meeting to begin negotia-tions for a new agreement. 
 BUILDERS, WOODWORKERS 
& MILLWRIGHTS LOCAL 
1 (GLENN FALLS CONTRACTORS ASSN
.) 451
On or about April 30, Thayer, Pinchook, and Edgerly
2 had a 
luncheon meeting with attorney Lanny Miller and asked him to 
represent them in the upcomi
ng negotiations. Pinchook testified 
that Allen was also present. Following the meeting, Thayer sent 

a confirming letter to Miller designating him as the GFCA™s 
authorized representative.  
On May 15, Miller called Thayer and asked him for an addi-
tional copy of Thayer™s April 30
 letter designating him as the 
GFCA™s representative. He also
 asked Thayer to provide him 
with a listing of the members of
 the GFCA. That same day, 
Thayer sent a fax to Miller, with copies to Pinchook and 

Edgerly, advising him that th
e members of the GFCA were 
DLV, Pinchook & Buckley, and Adirondack.  
Patrick Morin is a regional director for the Regional Council. 
Morin testified that at the outset of the 2002 negotiations, he 
asked each employer association representative to provide a list 
of the employers they represented. Miller told Morin he repre-
sented the GFCA and gave him a copy of Thayer™s May 15 fax. 
Four bargaining sessions ensued and Morin and Simmons at-
tended every session. Both testified that Miller was also present 
at every bargaining session and at no time did Miller indicate 
that there were limitations on his authority to bargain on behalf 
of the GFCA. Miller did not testify. 
Thayer testified that after each bargaining session, Miller 
faxed to the GFCA a written report on the progress of each 
session. Thayer said 
he, Pinchook, and Edge
rly discussed these 
reports and relayed their views back to Miller.  
On May 30, the parties reached a final agreement. Those 
present in the room, which included Miller, read aloud from 

their notes and affirmatively indicated their agreement. Since 
the final session had been ongoing for many hours, it was 
agreed that Simmons and Martin would remain to sign a two-
page memorandum of understanding, and that the other repre-
sentatives could leave. It was further agreed that the agreement 

would later be circulated for the necessary signatures. Miller 
was present when these arrangements were discussed and 

voiced no objection. The new me
morandum of agreement was effective June 1, 2002 to May 31, 2006. 
According to Thayer, on May 31, Miller faxed to him the 
memorandum of understanding bear
ing the signatures of Martin 
and Simmons. Thayer discussed the memorandum with the 
other members of the GFCA. By letter dated June 3, Thayer 
wrote to Miller:  
 In our April 30, 2002 letter you were designated as our au-

thorized representative for nego
tiations with Carpenters™ Lo-
cal #229. We have reviewed the draft of the proposed 

ﬁMemorandum of UnderstandingŠ‚Master Agreement™ ﬁ ef-

fective June 1, 2002 and we are 
not satisfied with some of its 
provisions. We wish to emphasize that you were authorized to 

negotiate the Agreement but not to sign any Agreement on 
our behalf without furthe
r authorization from us. 
                                                           
                                                           
2 By this time, Edgerly and his company Adirondack had joined the 
GFCA. C. The Formation of Local 1 
On May 7, in the midst of the 2002 negotiations, Fuchs re-
moved Allen as Regional Council
 representative for Local 229, 
and ousted him from the negotiations. This was apparently the 
culmination of a long-standing 
disagreement between Allen and 
the Regional Council. Briefly stated, the dispute centered 

around the Regional Council™s form
ation of a new local, Local 
1163, with jurisdiction over all millwright work. Allen testified 

that Local 229 had always been a mixed local of carpenters and 
millwrights, and the creation of
 Local 1163 would strip Local 
229 of its millwright jurisdiction, something he vehemently 

opposed.  On May 30 and May 31, Allen distributed withdrawal forms 
to members of Local 229, as we
ll as authorization cards for 
Local 1, a new union that he had formed. On June 11, attorney 
Edward Crumb sent a letter to the GFCA on behalf of Local 1 
seeking voluntary recognition. Crumb included authorization 
cards with the letter and wrote that the cards, ﬁshould clearly 
demonstrate to [the GFCA] that
 the Union now represents ei-ther all or an overwhelming majority of those carpentry and 

millwright employees currently employed by the three compa-
nies on whose behalf your Asso
ciation bargains collectively.ﬂ 
Thayer testified that enclosed with Crumb™s letter were authori-

zation cards signed by 17 of his 20 employees. Also enclosed 
was a proposed collective-
bargaining agreement. 
Thayer, Pinchook and Edgerly me
t on two or three occasions in early June. Thayer shared the fact that 17 out of 20 of his 
employees had signed cards for 
Local 1, and Pinchook reported 
that one of his two employees had also signed a card for Local 

1. According to Pinchook, Edgerly had ﬁpaperworkﬂ with him 
regarding his employees™ Local 
1 membership but he did not 
see it.
3 Pinchook testified it was clear to all three employers 
that a majority of their resp
ective employees had designated 
Local 1 as their collective-bargaining representative. On June 
13, Thayer, Pinchook, and E
dgerly signed a collective-
bargaining agreement with Local 
1 on behalf of their respective 

companies. The bargaining unit covered by the Local 1 agree-
ment is defined in arti
cle 2, section (a):  
 Builders, carpenters and joiners, millwrights, bench hands, 
stair builders, wood, wire, and 
metal lathers, acoustic and dry 
wall applicators, floor layers and floor coverers, tile, marble, 

and terrazzo workers and finishers, furniture workers, cabinet 
makers, casket and coffin makers, box makers, reed and rattan 
workers, bridge, dock and wharf carpenters, divers and ten-
ders, welders, shipwright and boat builders, ship carpenters, 
joiners and caulkers, railroad 
carpenters, car builders, pile 
drivers, underpinners and timbermen, shorers and house mov-

ers, loggers, lumber and sawmill workers, and all those en-
gaged in the running of woodworking machinery of any type, 
or engaged as helpers or tenders to any of the above catego-
ries or sub-categories of employment.  
 Article 2, Section (c) sets forth the following recognitional 
language: 
  3 Edgerly was not asked if any of his employees signed cards for Lo-
cal 1.  DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 452 
The Employer agrees that, upon
 presentation of sufficient 
evidence of the Union™s majority status amongst employees in 
the bargaining unit described herein, the Employer will volun-
tarily recognize [Local 1] as the sole and exclusive bargaining 
agent of its employees pursuant 
to Section 9(a) of the Na-
tional Labor Relations Act for all employees within the bar-

gaining unit described herein on all present and future job 
sites within the jurisdiction of
 the Union during the term of 
this Working Agreement. 
 Article 4, section (a) sets forth 
an 8-day union security clause. 
Thayer testified that from June 13 until sometime in September 

when a Board settlement agreem
ent was reached with the Re-
gional Council, he withheld due
s from employees™ paychecks 
under the Local 1 agreement. He never remitted those dues to 

Local 1, however, and following the settlement agreement the 
dues were paid over to the Regional Council.  
D. June 17 meeting 
On June 17, Allen convened a meeting of the Local 229 
membership. Allen testified the purpose of the meeting was to 
discuss the International™s attempt to remove millwright work 
from Local 229™s jurisdiction, to take over the property and 
offices of Local 229, and to cont
rol the Local 229 pension fund.  
Andrew Templeton has been a member of Local 229 for 16 
years. After the meeting was over, he stayed to speak with Al-
len. He asked Allen what his intention was in creating Local 1. 
He wanted to know if Allen was serious about Local 1, or if he 

was just trying to make a point 
with the International. Accord-
ing to Templeton, Allen said he
 had already signed a number of 
contractors including the three contractors in the GFCA. He 
said he was also going to Utica to speak to someone about ex-
tending Local 1™s jurisdiction to 
that area. Allen said he had 
brought the guys in from Glens Falls and that the ﬁcream of the 

cropﬂ had signed with him. He then said, ﬁIf you don™t sign 
with Local 1 you won™t work in this area.ﬂ Templeton said that 

didn™t sound so good. Allen asked if Templeton was working 
now and Templeton said no. Alle
n then added, ﬁwell we™re not 
looking to get anybody hurt, so I am not going to, you know, 

ask you to sign with me now.ﬂ Allen denied making these 
statements to Templeton. 
James Rivette testified that he and Allen are very good 
friends and that he fully supporte
d Allen™s creation of Local 1. 
According to Rivette, he was in Allen™s presence for the entire 

evening of June 17, save perhaps a few minutes here and there 
to go to the bathroom or to ge
t a drink. Rivette heard Local 229 members asking Allen if they should join Local 1, stay with 
Local 229, or go with Local 1163. 
Rivette heard Allen tell each 
member they should do what was 
best for them. He also heard 
Allen say that he had some c
ontractors already signed up and 
he was working on signing up more. Rivette denied hearing 

Allen tell Templeton, or anyone else, that if they did not sign 
up with Local 1 they would not work again in the Glens Falls 
area. On cross-examination, Rivette was asked if there could 
have been a private conversat
ion between Templeton and Al-
len, and Rivette responded, ﬁT
o my knowledge no, but that™s 
not the gospel either. There could have been, you know, but I 
didn™t see it, no.ﬂ 
IV. ANALYSIS A. The 2002 Negotiations 
On April 30, the three GFCA employers met with Miller and 
asked him to represent them in negotiations as he had done in 
the previous round of negotiati
ons in 1999. That same day, 
Thayer sent Miller a letter stating, ﬁwe hereby designate you 

(Lanny J. Miller) as our authorized representative.ﬂ  Miller 
presented a fax from Thayer to the Regional Council stating 
unequivocally and without limitati
on that Miller represented the 
three employer members of the GFCA. Miller attended all of 

the negotiation sessions, and was present on May 30 when the 
final agreement was reached. Throughout this period, he was 
held out as the GFCA™s bargai
ning agent with full bargaining 
authority, and at no time prior 
to May 30 did anyone on behalf 
of the GFCA do anything to alter that perception. The evidence 
therefore firmly establishes Miller had actual and apparent 
authority to negotiate and to reach an agreement on behalf of 
the GFCA, and I so find. Allegany Aggregates, Inc., 
311 NLRB 
1165 (1993). I further find, based on the credible testimony of Simmons 
and Morin, that a full and complete agreement was reached on 

May 30 and that all that remained after that date was for copies 
of the agreement to be circulated to the parties for signature. It 
was too late for Thayer to write on May 31, the day after an 
agreement was reached, that Miller had been authorized to 
negotiate, but not to sign an agreement. As stated by the Trial 
Examiner in 
Aptos Seascape Corp.
, 194 NLRB 540, 544 
(1971):   Stated otherwise, an agent appointed to negotiate a collective 

bargaining contract is deemed to have apparent authority to 
bind his principal in the absence of notice to the contrary . . . 
the rule, which imposes no hard
ship on the principal, is dic-
tated by the statutory policy of promoting industrial peace by 

encouraging collective bargaining. Clearly, the statutory pol-
icy would be thwarted by permitting a principal, after his 
agent has reached agreement, to state for the first time that the 
latter™s authority was limited . . . 
 The obligation of parties to sign a written agreement encom-
passing the terms agreed to during collective bargaining has 
long been recognized. 
H.J. Heinz Co. v. NLRB, 
311 U.S. 514, 
525Œ526 (1941). That there was a delay in getting the typewrit-

ten document circulated to all the representatives for signature 
did not relieve the GFCA from its obligation to execute the 
agreement once it was received,
4 nor did it alter the fact that the 
GFCA was bound to the terms of the 2002Œ2006 memorandum 

of agreement as of May 30. 
                                                          
 4 The testimony at the hearing was that a Board settlement was 
reached with the members of the GFCA in September and that since at 
least that time, the GFCA employers ha
ve been living up to the terms of 
the 2002Œ2006 memorandum of agreement. It is not clear from the 
record when the memorandum of ag
reement was actually executed by 
the members of the GFCA. 
 BUILDERS, WOODWORKERS 
& MILLWRIGHTS LOCAL 
1 (GLENN FALLS CONTRACTORS ASSN
.) 453
B. The nature of the relationship between the GFCA and the 
Regional Council/Local 229: Sec
tion 9(a) versus Section 8(f) 
Having established that the GFCA was bound to the terms of 
the 2002Œ2006 memorandum of agre
ement as of May 30, the 
question is whether the relationship between the GFCA and the 
Regional Council/Local 229 was root
ed in Section 9(a) or Sec-
tion 8(f). I conclude that this re
lationship has been, at all times 
relevant to this case, an 8(f) relationship. 
The GFCA is composed of employers engaged in the con-
struction industry and its relationship with the Regional Coun-
cil and Local 229 is, in the absence of evidence to the contrary, 
presumed to be an 8(f) relations
hip rather than a Section 9(a) 
relationship. The burden of proving 
the existence of a 9(a) rela-
tionship is on the party asserting 
that such a relationship exists, 
in this case, counsel 
for the General Counsel. John Deklewa & 
Sons, 282 NLRB 1375 (1987), enfd. sub nom. 
Iron Workers Local 3 v. NLRB, 
843 F.2d 770 (3d Cir. 1988), cert. denied 488 
U.S. 889 (1988); 
H.Y. Floors, 
331 NLRB 304 (2000).  
A 9(a) relationship may be esta
blished in one of two ways, 
either through a Board-certified election, or through an em-

ployer™s voluntary grant of recognition. 
J & R Tile, Inc., 
291 
NLRB 1034, 1036 fn. 11 (1988). To satisfy the voluntary rec-

ognition option, the party asserting the 9(a) relationship must 
unequivocally show that (1) the 
Union requested recognition as 
the majority or Section 9(a) bargaining representative of the 

unit employees; (2) the employer recognized the Union as the 
majority or Section 9(a) bargaining representative; and (3) the 
employer™s recognition was 
based on the Union™s having shown, or having offered to show, evidence of its majority 

support. These requirements may be
 established by the written 
agreement of the parties. 
Central Illinois Construction
, 335 NLRB 717, 721 (2001). It is not necessary for the written 
agreement to refer explicitly to Section 9(a), provided the 
agreement conclusively notifies the parties that a 9(a) relation-
ship is intended. Nova Plumbing, Inc., 
336 NLRB 633, 637 
(2001). To the extent that there is any ambiguity on the point, it 

is proper to consider extrinsic evidence. 
Central Illinois,
 id. at 
fn. 15. 
In the 1995Œ1998 and 1998Œ1999 agreements, Local 229 and 
the GFCA drew a distinction between the type of recognition 
extended by the employer-membe
rs of the GFCA and the type 
of recognition extended by non-GFCA signatories. The first 
sentence of the recognitional 
language for both categories of 
employers was identical and stated that Section 9(a) recognition 

was being granted. However, in the case of the GFCA employ-
ers, a second, limiting sentence was inserted. In that second 
sentence, the parties agreed that notwithstanding the first sen-

tence, GFCA employers had no 
obligation to bargain with the 
union beyond the 30th day following expiration of the agree-

ment. This additional language is 
inconsistent with the statutory 
scheme of Section 9(a) which 
provides a union with a continu-
ing presumption of majority status
 after contract expiration, and 
one not limited to 30 days. Ba
sed upon the presence of this 
additional, limiting language, I find the GFCA employers did 
not recognize Local 229 as the S
ection 9(a) representative of 
their employees. To the extent that there is ambiguity on this 
point, however, there is ample extrinsic evidence in the record 
to establish that it was never the intention of the GFCA em-
ployers to extend Section 9(a) recognition to Local 229.  
Allen testified that it was always the understanding of the 
parties that the GFCA employers could ﬁget outﬂ of its agree-
ment with Local 229 once 30 days had elapsed after the expira-
tion of the agreement. Pinchook™s recollection was that in 1995, 
the GFCA sought exemption from
 the 9(a) language and was 
successful, and that the point was reiterated during the 1999 

negotiations when there was ﬁa 
mutual understanding that we 
were not subject to the 9(a) la
nguage.ﬂ In mana
gement™s final 
proposal in 1999, the associations
™ chief negotiator wrote, ﬁthe 
provisions in GFCA/229 only exem
pt members of the GFCA or 
those who designate bargaining rights to GFCA from the 9(a) 
labor agreement,ﬂ and Simmons testified that the Regional 
Council agreed with this assessm
ent. The 9(a) language that 
appeared in the 1995Œ1998 and 1998Œ1999 agreements did not 

appear in 1999Œ2002 master agreement, or in the Local 229 
appendix to that agreement. Nor did 9(a) language appear in the 
2002Œ2006 memorandum of agreement. Based upon all of these 
facts, I find counsel for the General Counsel has failed to prove 
that either Local 229 or the Regional Council was, at any time 
material to this case, the Section 9(a) representative of the em-
ployer-members of the GFCA as 
alleged in paragraph VII(c) of 
the complaint. The relationship between the employer-members 

of the GFCA and Local 229 and the Regional Council is, and 
has been, an 8(f) relationship.
5C. The Relationship between GFCA and Local 1 
Respondent maintains that the GFCA extended 9(a) as op-
posed to 8(f) recognition to Local 1 on June 13. I find it unnec-

essary to reach this issue since the question is whether the 
GFCA could lawfully extend any type of recognition to Local 1 
at a time when it was bound to the terms of an 8(f) agreement 
with the Regional Council and Local 229. 
On June 13, 2 weeks after th
e employer-members of the 
GFCA became bound to the 2002Œ2006 memorandum of 
agreement, they signed a collective-bargaining agreement with 
Local 1 covering the same employees. Respondent offers the 
following five-step analysis in defense of that recognition: first, 
Respondent argues the relations
hip between the GFCA and the 
Regional Council/Local 229 was an 8(f) relationship; second, 

that following the expiration of the 1999Œ2002 Master Agree-
ment, the GFCA was free to repudiate its relations
hip with the Regional Council/Local 229; thir
d, the GFCA was not bound to the results of the association-wide bargaining that culminated in 
an agreement on May 30 because its agent had only limited 
                                                          
 5 In October 2001, Adirondack executed a copy of an agreement be-
tween the Regional Council and the Construction Contractors Associa-
tion of the Hudson Valley, Inc. whic
h agreement covered the ﬁlower 9 
countiesﬂ of New York State. The Charging Party points to 9(a) lan-

guage that appears in that agreemen
t to bolster its argument that the 
GFCA extended 9(a) recognition to Local 229. Adirondack was not a 
member of the GFCA when it executed the Construction Contractors 
Association agreement, and the ag
reement covers a different geo-
graphic area than is covered by Lo
cal 229 and the GFCA. The terms of 
that agreement are therefore not rele
vant to the complaint allegations 
that center on the relationship among the GFCA, the Regional Council, 
Local 229, and Local 1. 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 454 
bargaining authority; fourth, that even if the GFCA was bound 
to the agreement reached on May 30, because it was an 8(f) 
agreement it was voidable during 
its term; and fifth, the GFCA 
was free to extend 9(a) recognition to Local 1 upon a showing 
of majority support.
 I agree with Respondent™s positi
on that the relationship be-
tween the GFCA and the Regional Council/Local 229 is, and 
has been, an 8(f) relationship, and that the GFCA™s recognition 

of Local 1 occurred after the expiration of the 1999Œ2002 Mas-
ter Agreement. It is not true, 
however, that the GFCA was not 
bound to the agreement reached by the parties on May 30. For 

the reasons already stated, a full and complete agreement for a 
successor collective-bargaining agreement was reached on that 
date and the GFCA was bound to 
that agreement. Respondent™s 
next argument, that even if there was an 8(f) agreement in ef-

fect as of May 30 it was voida
ble during its term, is plainly 
without merit and Respondent™s reliance on pre-
Deklewa cases 
in support of this argument is in error. Under 
Deklewa, 
an 8(f) agreement may not be repud
iated during its term.  
Having dispensed with the first 
four arguments raised by Re-
spondent, the final issue is whether a construction industry 

employer can, during the term 
of an 8(f) agreement, extend 
recognition to a different union for the same employees. I con-

clude that it cannot under the principles of 
Deklewa. In Deklewa, the Board enunciated four principles applicable 
in 8(f) cases: (1) a collective-bargaining agreement permitted 
by Section 8(f) shall be enforceable through the mechanisms of 
Section 8(a)(5) and Section 8(b)(3
); (2) such agreements will not bar the processing of valid petitions filed pursuant to Sec-

tion 9(c) and Section 9(e); (3) in processing such petitions, the 
appropriate unit normally will be the single employer™s em-
ployees covered by the agreem
ent; and (4) upon the expiration 
of such agreements, the signatory union will enjoy no presump-

tion of majority status, and eith
er party may repudiate the 8(f) 
bargaining relationship. 
John Deklewa & Sons, 
282 NLRB 1375 (1987), enfd. sub nom. 
Iron Workers Local 3 v. NLRB, 
843 F.2d 770 (3d Cir. 1988), cert. denied 488 U.S. 889 (1988).  
An 8(f) contract can only be repudiated during its term through 
the Board™s election processes. Id. at 1385 fn. 45. A construc-
tion industry employer who is pa
rty to an 8(f) agreement may 
not, therefore, during the term of that agreement, extend volun-
tary recognition to a second union for the same bargaining unit 
of employees, regardless of whethe
r that recognition is pursuant 
to 8(f) or 9(a), absent a Boar
d-conducted election. Compare, 
Precision Striping, Inc.
, 284 NLRB 1110, 1112 (1987) (em-ployer™s repudiation of 8(f) agr
eement following a secret ballot 
poll of its unit employees, who voted overwhelmingly against 

union representation, violated 
Section 8(a)(5)). Given these 
principles, Respondent™s accept
ance of recognition from the 
GFCA employers as the collective-bargaining representative of 
employees who were already repr
esented by another union, and 
covered by the terms of a Sectio
n 8(f) agreement, violated Sec-
tion 8(b)(1)(A) of the Act. Resp
ondent further violated Section 
8(b)(2) of the Act by entering into a collective-bargaining 

agreement with the GFCA employers that contained a union 
security clause. 
Stockton Door Co., 
218 NLRB 1053, 1055 
(1975), enfd. 547 F.2d 489 (9th Cir. 1976), cert. denied 434 

U.S. 834 (1977).  
D. Allen™s June 17 threat 
I credit the testimony of Temp
leton that on June 17, Allen 
told him that if he did not become a member of Local 1 he 
would not work in the Glens Falls area, and I do so for several 
reasons. First, Templeton was a credible witness and Allen was 
not. Templeton testified in a straightforward, responsive man-
ner, and cross-examination failed 
to elicit any reason for him to 
fabricate his testimony. Allen, on the other hand, had much at 

stake in this case and his te
stimony was an uncompromising 
attempt to advance the intere
sts of Respondent Local 1.  
Several examples of Allen™s lack of credibility can be readily 
discerned from the record. First,
 Respondent took the position 
in this case that the relationshi
p between the GFCA and Local 1 
is a 9(a) relationship. In a pret
rial affidavit, however, Allen 
made the statement that it was 
a ﬁconditional 9(a) relationship.ﬂ 
When asked on cross-examination what he meant by the term 
ﬁconditional 9(a) relationship,ﬂ A
llen said he did not know. In another example, Pinchook testified,
 without contradiction, that 
Allen was present at the luncheon meeting on April 30 when 
Miller was retained by the GFCA to represent its members in 
negotiations. When Allen was asked about his knowledge of 
the extent of Miller™s authority to negotiate on behalf of the 

GFCA, he became confused and contradictory. He testified that 
he first discussed the purported limits on Miller™s authority with 
the members of the GFCA on or about May 30 when the 

memorandum of understanding was reached. He then changed 
his testimony and said that he first discussed this with them in 
early May, when negotiations were beginning. He then changed 
his testimony again and said th
is topic was first discussed on 
June 17, after he and the GFCA had already executed the Local 

1 agreement. The actual and appa
rent authority of Miller to 
negotiate on behalf of the GFCA is a central issue in this case, 

and Allen™s unwillingness to testify in a forthright manner on 
this issue leads me to discredit him as a witness.  
Second, I do not rely on Rivette™
s testimony that he did not 
witness Allen threatening Templeton. Rivette admitted that it 
was possible that this conversation took place out of his pres-
ence.  
Finally, that Allen made the statement attributed to him by 
Templeton is consistent with the other evidence in the case. At 
the time of the June 17 meeting, there was, to say the least, bad 
blood between Allen and the Carpenters™ Union. Allen had 
been physically ousted from the negotiations between the Re-
gional Council and the associations in early May, and as soon 
as it became clear that an agreement had been reached between 
the parties on May 30, Allen i
mmediately began soliciting em-
ployees to withdraw from membership in Local 229 and to join 

the newly formed Local 1. By the time of the June 17 meeting, 
Allen had a signed collective-bargaining agreement with the 
three employer-members of the GFCA and that agreement con-
tained a union-security clause. Thus, when Templeton asked 
Allen if he was serious about 
Local 1, it was entirely logical 
that Allen told him that he had already signed up the three con-

tractors in the Glens Falls area, and that if Templeton wanted to 
work in the Glens Falls area, he would have to sign up with 
Local 1 as well. In essence, A
llen was conveying that there was 
a union security clause in the Local 1 agreement and that if 
 BUILDERS, WOODWORKERS 
& MILLWRIGHTS LOCAL 
1 (GLENN FALLS CONTRACTORS ASSN
.) 455
Templeton went to work for a GFCA employer, Allen intended 
to enforce that clause.  
For all of these reasons, I credit the testimony of Templeton 
and I find that on June 17, Alle
n threatened Templeton with 
loss of employment if he did not become a member of Local 1. 

Allen™s statement violated Se
ction 8(b)(1)(A) of the Act. 
CONCLUSIONS OF 
LAW 1.  Adirondack Mechanical Services, LLC is an employer 
engaged in commerce within the meaning of Section 2(2), (6), 
and (7) of the Act. The Glens Fa
lls Contractors Association, by 
virtue of its employer-member Adirondack Mechanical Ser-

vices, LLC, is engaged in comme
rce within the meaning of 
Section 2(2), (6), and (7) of the Act. 
2.  Respondent Builders, Woodw
orkers & Millwrights, Local 
Union No. 1 is a labor organization within the meaning of Sec-
tion 2(5) of the Act. 
3.  The Empire State Regional Council of Carpenters is a la-
bor organization within the meaning 
of Section 2(5) of the Act.  
4. On June 13, 2002, Respondent violated Section  
8(b)(1)(A) and 8(b)(2) of the Act by accepting recognition as 
the collective-bargaining representative of employees employed 
by DLV, Inc., Pinchook & Buckley Construction, Inc., and 
Adirondack Mechanical Services, Inc. at a time when those 

employees were already represented for the purposes of collec-
tive-bargaining by the Empire State Regional Council of Car-
penters, and by entering into a collective-bargaining agreement 
with these employers that cont
ained a union-security clause. 
5.  On June 17, 2002, Respondent, by Philip Allen, violated 
Section 8(b)(1)(A) of the Act by threatening an employee with 
loss of employment if the employee did not become a member 
of Builders, Woodworkers & Millwrights, Local Union No. 1. 
REMEDY Having found that the Respondent has engaged in certain un-
fair labor practices, I find that it must be ordered to cease and 
desist and to take certain affirmative action designed to effectu-
ate the policies of the Act.
6On these findings of fact and conclusions of law and on the 
entire record, I issue the following recommended
7 ORDER The Respondent, Builders, W
oodworkers & Millwrights, 
Local Union No. 1, South Glens Falls, New York, its officers, 
agents, and representatives, shall 
1.  Cease and desist from 
(a)  Acting as the collective-bargaining representative of em-
ployees employed by DLV, Inc., Pinchook & Buckley Con-

struction, Inc., and Adirondack Mechanical Services, LLC 
                                                          
                                                           
6 The evidence indicates that Respondent did not receive dues as a 
result of enforcement of the unlaw
ful union-security clause. Nor has 
counsel for the General Counsel requested that employees be reim-
bursed for dues paid to Respondent. I therefore have not included a 

provision for a make-whole remedy.  
7 If no exceptions are filed as provided by Sec. 102.46 of the Board™s 
Rules and Regulations, the findings
, conclusions, and recommended 
Order shall, as provided in Sec. 102.
48 of the Rules, be adopted by the 
Board and all objections to them sh
all be deemed waived for all pur-
poses.  
unless and until it has been certified by the Board pursuant to a 
Board-conducted representation election. 
(b)  Maintaining, enforcing, or giving effect to the collective- 
bargaining agreement entered into with the Glens Falls Con-
tractors Association on June 13, 2002, unless and until it has 
been certified by the Board pursuant to a Board-conducted 

representation election. 
(c) Requiring that employees employed by DLV, Inc., Pin-
chook & Buckley Construction, Inc., and Adirondack Mechani-
cal Services, LLC, as a condition of employment, become or 
remain members of Builders,
 Woodworkers & Millwrights, 
Local Union No. 1, unless and until it has been certified by the 
Board pursuant to a Board-conduct
ed representati
on election.  (d)  Threatening employees w
ith loss of employment oppor-
tunities if they fail or refuse to become members of Builders, 
Woodworkers & Millwrights
, Local Union No. 1. 
(e)  In any like or related manne
r restraining or coercing em-
ployees in the exercise of the rights guaranteed them by Section 
7 of the Act. 
 2. Take the following affirma
tive action necessary to effec-
tuate the policies of the Act. 
(a)  Within 14 days after service by the Region, post at its 
union office in South Glens Falls, New York, or wherever else 

located, copies of the atta
ched notice marked ﬁAppendix.ﬂ
8 Copies of the notice, on form
s provided by the Regional Direc-
tor for Region 3, after being signed by the Respondent™s author-
ized representative, shall be pos
ted by the Respondent immedi-
ately upon receipt and maintained
 for 60 consecutive days in 
conspicuous places including al
l places where notices to mem-
bers are customarily posted. Reas
onable steps shall be taken by 
the Respondent to ensure that the notices are not altered, de-
faced, or covered by any other material. In the event that, dur-
ing the pendency of these proceedings, Respondent has gone 
out of business or closed its offices, Respondent shall duplicate 
and mail, at its own expense, a copy of the notice to all current 
employees and former employees employed by DLV, Inc., 
Pinchook & Buckley Construction, Inc., and Adirondack Me-
chanical Services, LLC, at any time since June 13, 2002. 
 (b)  Sign and return to the 
Regional Director sufficient cop-ies of the notice for posting by DLV, Inc., Pinchook & Buckley 
Construction, Inc., and Adirondack
 Mechanical Services, LLC, 
if willing, at all places where notices to employees are custom-

arily posted. 
(c) Within 21 days after service by the Region, file with the 
Regional Director a sworn certification of a responsible official 
on a form provided by the Region attesting to the steps that the 
Respondent has taken to comply. 
   8 If this Order is enforced by a judgment of a United States court of 
appeals, the words in the notice reading ﬁPosted by Order of the Na-
tional Labor Relations Boardﬂ shall 
read ﬁPosted Pursuant to a Judg-
ment of the United States Court of 
Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ 
